Exhibit 10.195

 

AMENDMENT NO. 16 TO CREDIT AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 16 TO CREDIT AND SECURITY AGREEMENT (this “Amendment”) is
made as of this 22nd day of January, 2019, by and among TWINLAB CONSOLIDATED
HOLDINGS, INC., a Nevada corporation, TWINLAB CONSOLIDATION CORPORATION, a
Delaware corporation, TWINLAB HOLDINGS, INC., a Michigan corporation, ISI BRANDS
INC., a Michigan corporation, TWINLAB CORPORATION, a Delaware corporation,
NUTRASCIENCE LABS, INC., a Delaware corporation (formerly known as TCC CM Subco
I, Inc.), NUTRASCIENCE LABS IP CORPORATION, a Delaware corporation (formerly
known as TCC CM Subco II, Inc.), ORGANIC HOLDINGS LLC, a Delaware limited
liability company, RESERVE LIFE ORGANICS, LLC, a Delaware limited liability
company, RESVITALE, LLC, a Delaware limited liability company, RE-BODY, LLC, a
Delaware limited liability company, INNOVITAMIN ORGANICS, LLC, a Delaware
limited liability company, ORGANICS MANAGEMENT LLC, a Delaware limited liability
company, COCOAWELL, LLC, a Delaware limited liability company, FEMBODY, LLC, a
Delaware limited liability company, RESERVE LIFE NUTRITION, L.L.C., a Delaware
limited liability company, INNOVITA SPECIALTY DISTRIBUTION, LLC, a Delaware
limited liability company, and JOIE ESSANCE, LLC, a Delaware limited liability
company (each of the foregoing Persons being referred to herein individually as
a “Borrower”, and collectively as “Borrowers”), and MIDCAP FUNDING X TRUST, a
Delaware statutory trust, as successor-by-assignment from MidCap Financial Trust
(as Agent for Lenders, “Agent”, and individually, as a Lender), and the other
financial institutions or other entities from time to time parties to the Credit
Agreement referenced below, each as a Lender.

 

RECITALS

 

A.     Pursuant to that certain Credit and Security Agreement dated as of
January 22, 2015 by and among Borrowers, Agent and Lenders (as amended by that
certain Amendment No. 1 to Credit and Security Agreement and Limited Consent
dated as of February 4, 2015, by that certain Amendment No. 2 to Credit and
Security Agreement and Limited Consent dated as of April 7, 2015, by that
certain Amendment No. 3 to Credit and Security Agreement and Limited Consent
dated as of April 30, 2015, by that certain Amendment No. 4 to Credit and
Security Agreement and Limited Waiver dated as of June 30, 2015, by that certain
Amendment No. 5 to Credit and Security Agreement and Limited Consent dated as of
June 30, 2015, by that certain Amendment No. 6 to Credit and Security Agreement,
Limited Consent and Limited Waiver dated as of September 9, 2015, by that
certain Amendment No. 7 and Joinder Agreement to Credit and Security Agreement
dated as of October 5, 2015, by that certain Amendment No. 8 to Credit and
Security Agreement dated as of January 28, 2016, by that certain Amendment No. 9
to Credit and Security Agreement dated as of April 5, 2016, by that certain
Amendment No. 10 to Credit and Security Agreement dated as of August 11, 2016,
but effective as of July 29, 2016, by that certain Amendment No. 11 to Credit
and Security Agreement dated as of September 1, 2016, by that certain Amendment
No. 12 to Credit and Security Agreement and Limited Consent dated as of December
2, 2017, by that certain Amendment No. 13 to Credit and Security Agreement and
Limited Consent dated as of August 30, 2017, by that certain Amendment No. 14 to
Credit and Security Agreement and Limited Waiver dated as of March 22, 2018, by
that certain Amendment No. 15 to Credit and Security Agreement dated as of
December 4, 2018 and as it may be further amended, modified and restated from
time to time, the “Credit Agreement”), Agent and Lenders agreed to make
available to Borrowers a secured revolving credit facility in a principal amount
of up to $17,000,000 from time to time (as amended, modified, supplemented,
extended and restated from time to time, collectively, the “Loans”). Capitalized
terms used but not otherwise defined in this Amendment shall have the meanings
set forth in the Credit Agreement.

 

 

--------------------------------------------------------------------------------

 

 

B.     Borrowers have requested that the Administrative Agent and the Lenders
reduce the Revolving Loan Commitment Amount from a total of $17,000,000.00 to
$5,000,000.00.

 

C.      Borrowers, Agent and Lenders have agreed to amend the Credit Agreement
as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:

 

1.     Recitals. This Amendment shall constitute a Financing Document and the
Recitals set forth above shall be construed as part of this Amendment as if set
forth fully in the body of this Amendment.

 

2.     Amendment to Credit Agreement.     

 

(a)     Section 1.1 – Definitions of Commitment Expiry Date and Revolving Loan
Commitment Amount. The defined terms “Commitment Expiry Date” and “Revolving
Loan Commitment Amount” in Section 1.1 of the Credit Agreement are hereby
amended and restated, respectively, in their entirety as follows:

 

“Commitment Expiry Date” means April 22, 2019.

 

“Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount
set forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Loan Commitment Amount” (if such Lender’s name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving Loan
Commitment Amount for such Lender shall be deemed to be $0), as such amount may
be adjusted from time to time (a) by any amounts assigned (with respect to such
Lender’s portion of Revolving Loans outstanding and its commitment to make
Revolving Loans) pursuant to the terms of any and all effective assignment
agreements to which such Lender is a party, and (b) any Additional Tranche(s)
activated by Borrowers. For the avoidance of doubt, the aggregate Revolving Loan
Commitment Amount of all Lenders on the Sixteenth Amendment Closing Date shall
be $5,000,000 and if the Additional Tranche is fully activated by Borrowers
pursuant to the terms of the Agreement such amount shall increase to $8,000,000.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Section 1.1 – New Defined Term. Section 1.1 of the Credit Agreement is
hereby amended to add the defined term “Sixteenth Amendment Closing Date” in its
alphabetical order as follows:

 

“Sixteenth Amendment Closing Date” means January 22, 2019.

 

(c)     Annex A. Annex A to the Credit Agreement containing the Commitment Annex
is hereby amended and restated as set forth on Exhibit A attached to and made a
part of this Amendment.

 

3.     Confirmation of Representations and Warranties; Reaffirmation of Security
Interest. Each Borrower hereby (a) confirms that all of the representations and
warranties set forth in the Credit Agreement are, after giving effect to this
Amendment and the transactions contemplated hereby, true and correct with
respect to such Borrower as of the date hereof to the same extent as though made
on and as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, and (b) covenants to perform its
respective obligations under the Credit Agreement. Each Borrower confirms and
agrees that all security interests and Liens granted to Agent continue in full
force and effect, and all Collateral remains free and clear of any Liens, other
than those granted to Agent and Permitted Liens. Nothing herein is intended to
impair or limit the validity, priority or extent of Agent’s security interests
in and Liens on the Collateral.

 

4.     Enforceability. This Amendment constitutes the legal, valid and binding
obligation of each Borrower, and is enforceable against each of the Borrowers in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.

 

5.      Costs and Fees. In consideration of Agent’s agreement to enter into this
Amendment, Borrower shall pay to Agent a modification fee equal to Fifty
Thousand and No/100 Dollars ($50,000.00) (the “Modification Fee”). The
Modification Fee shall be fully earned upon the execution of this Amendment,
provided that if the Agent, Lenders and Borrowers, prior to the current maturity
of April 22, 2019, agree to and enter into an amendment to the Credit Agreement
extending the Commitment Expiry Date to January 22, 2022 or beyond, the
Modification Fee will be applied as a credit towards the long-term extension fee
to be charged equal to one percent (1%) of the Revolving Loan Commitment Amount
in effect as of the date of such amendment. Furthermore, Borrowers shall be
responsible for the payment of all reasonable costs and fees of Agent’s counsel
incurred in connection with the preparation of this Amendment and any related
documents. If Agent or any Lender uses in-house counsel for any of these
purposes, Borrowers further agree that the Obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by Agent or such Lender for the work
performed. Borrowers hereby authorize Agent to deduct all of such fees set forth
in this Section 5 from the proceeds of one or more Revolving Loans made under
the Credit Agreement.

 

 

--------------------------------------------------------------------------------

 

 

6.      Conditions to Effectiveness. This Amendment shall become effective as of
the date on which each of the following conditions has been satisfied (the
“Effective Date”):

 

(a)     Borrowers shall have delivered to Agent this Amendment, duly executed by
an authorized officer of each Borrower;

 

(b)     all representations and warranties of Borrowers contained herein shall
be true and correct in all material respects as of the Effective Date (and such
parties’ delivery of their respective signatures hereto shall be deemed to be
its certification thereof); and

 

(c)     Agent shall have received from Borrowers all of the fees owing pursuant
to this Amendment and Agent’s reasonable out-of-pocket legal fees and expenses.

 

7.     Release. Each Borrower, voluntarily, knowingly, unconditionally and
irrevocably, with specific and express intent, for and on behalf of itself and
all of its respective parents, subsidiaries, affiliates, members, managers,
predecessors, successors, and assigns, and each of their respective current and
former directors, officers, shareholders, agents, and employees (collectively,
“Releasing Parties”), does hereby fully and completely release, acquit and
forever discharge each Indemnitee of and from any and all actions, causes of
action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Indemnitees (or any of them) that directly or indirectly arise out
of, are based upon or are in any manner connected with any Prior Related Event.
“Prior Related Event” means any transaction, event, circumstance, action,
failure to act, occurrence of any type or sort, whether known or unknown, which
occurred, existed, was taken, was permitted or begun in accordance with,
pursuant to or by virtue of (a) any of the terms of this Amendment or any other
Financing Document, (b) any actions, transactions, matters or circumstances
related hereto or thereto, (c) the conduct of the relationship between any
Indemnitee and any Borrower, or (d) any other actions or inactions by any
Indemnitee, all on or prior to the Effective Date. Each Borrower acknowledges
that the foregoing release is a material inducement to Agent’s and Lender’s
decision to enter into this Amendment and to agree to the modifications
contemplated hereunder.

 

8.     No Waiver or Novation. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of Agent,
nor constitute a waiver of any provision of the Credit Agreement, the Financing
Documents or any other documents, instruments and agreements executed or
delivered in connection with any of the foregoing. Nothing herein is intended or
shall be construed as a waiver of any existing Defaults or Events of Default
under the Credit Agreement or other Financing Documents or any of Agent’s rights
and remedies in respect of such Defaults or Events of Default. This Amendment
(together with any other document executed in connection herewith) is not
intended to be, nor shall it be construed as, a novation of the Credit
Agreement.

 

9.      Affirmation. Except as specifically amended pursuant to the terms
hereof, the Credit Agreement and all other Financing Documents (and all
covenants, terms, conditions and agreements therein) shall remain in full force
and effect, and are hereby ratified and confirmed in all respects by Borrowers.
Each Borrower covenants and agrees to comply with all of the terms, covenants
and conditions of the Credit Agreement (as amended and modified hereby) and the
Financing Documents, notwithstanding any prior course of conduct, waivers,
releases or other actions or inactions on Agent’s or any Lender’s part which
might otherwise constitute or be construed as a waiver of or amendment to such
terms, covenants and conditions.

 

 

--------------------------------------------------------------------------------

 

 

10.     Miscellaneous.

 

(a)     Reference to the Effect on the Credit Agreement. Upon the effectiveness
of this Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended and modified by this Amendment.
Except as specifically amended and waived above, the Credit Agreement, and all
other Financing Documents (and all covenants, terms, conditions and agreements
therein), shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrowers.

 

(b)     Incorporation of Credit Agreement Provisions. The provisions contained
in Section 11.6 (Indemnification), Section 12.8 (Governing Law; Submission to
Jurisdiction) and Section 12.9 (Waiver of Jury Trial) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety.

 

(c)     Headings. Section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

(d)     Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Signatures by
facsimile or by electronic mail delivery of an electronic version (e.g., .pdf or
.tif file) of an executed signature page shall be treated as delivery of an
original and shall bind the parties hereto. This Amendment constitutes the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

 

--------------------------------------------------------------------------------

 

(Signature Page to Amendment No. 16 to Credit and Security Agreement)

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Amendment under seal as of the day and year first hereinabove set
forth.

 

 

AGENT:

MIDCAP FUNDING X TRUST, a Delaware statutory trust, as successor-by-assignment
from MidCap Financial Trust

 

 

 

 

 

 

  By:   Apollo Capital Management, L.P.,         its investment manager        
      By:   Apollo Capital Management GP, LLC,         its general partner      
     

 

 

 

 

 

 

By:

 

/s/ Maurice Amsellem

(SEAL)

 

Name:

Maurice Amsellem

 

 

Title:

Authorized Signatory

 

 

        

               

LENDER:

MIDCAP FUNDING X TRUST, a Delaware statutory trust, as successor-by-assignment
from MidCap Financial Trust

 

 

 

 

 

 

  By:   Apollo Capital Management, L.P.,         its investment manager        
      By:   Apollo Capital Management GP, LLC,         its general partner      
     

 

 

 

 

 

 

By:

 

/s/ Maurice Amsellem

(SEAL)

 

Name:

Maurice Amsellem

 

  Title: Authorized Signatory  

 

 

--------------------------------------------------------------------------------

 

(Signature Page to Amendment No. 16 to Credit and Security Agreement)

 

 

BORROWERS:

TWINLAB CONSOLIDATED HOLDINGS, INC.

TWINLAB CONSOLIDATION CORPORATION

TWINLAB HOLDINGS, INC.

TWINLAB CORPORATION 

ISI BRANDS, INC.

NUTRASCIENCE LABS, INC.

NUTRASCIENCE LABS IP CORPORATION

                          By:  /s/ Anthony Zolezzi (Seal)     Name: Anthony
Zolezzi       Title: Chief Executive Officer                           ORGANIC
HOLDINGS LLC                 By:  /s/ Anthony Zolezzi (Seal)     Name: Anthony
Zolezzi       Title: Sole Manager                              

RESERVE LIFE ORGANICS, LLC

RESVITALE, LLC

RE-BODY, LLC

INNOVITAMIN ORGANICS, LLC

ORGANICS MANAGEMENT LLC

COCOAWELL, LLC

FEMBODY, LLC

RESERVE LIFE NUTRITION, L.L.C.

INNOVITA SPECIALTY DISTRIBUTION, LLC

JOIE ESSANCE, LLC

         

By ORGANIC HOLDINGS LLC,

its sole Member

              By: /s/ Anthony Zolezzi (Seal)     Name: Anthony Zolezzi      
Title: Sole Manager    

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Annex A to Credit Agreement (Commitment Annex)

 

 

Lender

 

Revolving Loan

Commitment

Amount

 

Revolving Loan

Commitment

Percentage

MidCap Funding X Trust

 

$5,000,000

 

100%

TOTALS

 

$5,000,000

 

100%

 